Citation Nr: 1233845	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to October 2004, and from February 2006 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which established service connection for PTSD, and assigned an initial rating of 50 percent, effective December 27, 2006.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the claims file.  He submitted additional medical records at the hearing, accompanied by a waiver of having that evidence initially considered by the agency of original jurisdiction (AOJ).  He also provided updated contact information at that hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that further development is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA medical examinations in March 2007 and July 2009 which evaluated his PTSD.  However, as it has been more than three years since the last examination, the Board is concerned the evidence of record may not accurately show the current nature and severity of this service-connected disability.  Moreover, the Veteran's testimony at his April 2012 hearing suggests the PTSD may have increased in severity since the last examination.  He also expressed a willingness to report for a new examination.  Consequently, the Board concludes that a contemporaneous VA examination is needed to make an informed decision regarding the Veteran's current level of functional impairment and adequately rate his current level of disability for his service-connected PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran is hereby informed that individuals for whom examinations have been authorized and scheduled are required to report for the examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for an examination, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Veteran provided additional medical records at his April 2012 hearing.  Specifically, he provided VA treatment records which cover a period through March 2012.  The Board finds that VA treatment records since March 2012 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since March 2012.

2.  After obtaining any additional records, schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any notification to the Veteran regarding the date and location of the examination should use his updated contact information provided at the time of the April 2012 Board hearing.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

